237 S.E.2d 305 (1977)
34 N.C. App. 112
STATE of North Carolina
v.
Robert Earl GILES.
No. 7710SC303.
Court of Appeals of North Carolina.
September 21, 1977.
*306 Atty. Gen. Rufus L. Edmisten, by Sp. Deputy Atty. Gen. John R. B. Matthis, and Associate Atty. Rebecca R. Bevacqua, Raleigh, for the State.
Tharrington, Smith & Hargrove by Roger W. Smith, Raleigh, for defendant.
MARTIN, Judge.
In response to preliminary questions regarding her occupation and whereabouts at the time of the assault, Officer Simmons testified that she was a police officer working undercover on the North Carolina State University campus and that she was being "used as a decoy in order to apprehend the subject or subjects responsible for reported assaults and rapes in the area." The defendant contends that this testimony should have been excluded as irrelevant and prejudicial and the court erred in allowing its admission. We disagree.
The testimony of Officer Simmons was not an attempt to introduce inadmissible evidence of similar offenses by the defendant. It in no way implicated the defendant, and the State made no attempt to prove that any other assaults or rapes had actually occurred or that the defendant was in any way responsible for or suspected of these other similar offenses. However, the testimony was relevant and necessary to inform the jury who the witness was, what her occupation was, and why she was on the North Carolina State University campus at the time the assault occurred. Thus, the cases cited by defendant concerning the admissibility of evidence of similar offenses are inapplicable here and the admission of Officer Simmons' testimony was proper.
Defendant next contends that G.S. 14-22 "prohibits conduct directed toward females *307 without prohibiting the same conduct directed toward males" and thereby denies him equal protection of the laws contrary to Article 1, Section 19 of the North Carolina Constitution and the Fourteenth Amendment of the United States Constitution. This contention is without merit. Allowing defendant's assertion that G.S. 14-22 speaks only to "an assault with intent to commit a rape upon ... [a] female," this Court, nevertheless, fails to perceive in what manner this statute denies defendant equal protection of the laws. The rule is well established that "equal protection of the laws is not denied by a statute prescribing the punishment to be inflicted on a person convicted of a crime unless it prescribes different punishment for the same acts committed under the same circumstances by persons in like situations." State v. Benton, 276 N.C. 641, 174 S.E.2d 793 (1970); State v. Fowler, 193 N.C. 290, 136 S.E. 709 (1927); 16A C.J.S. Constitutional Law § 564 (1956). Defendant has brought to the attention of this Court no person or class of persons, similarly situated or otherwise, to whom G.S. 14-22 would prescribe a different punishment for the commission of an assault with intent to commit rape on a female. Moreover, G.S. 14-22 is explicitly made applicable to "[e]very person" and thus, by its express terms makes no attempt to create legal classifications among those subject to its sanctions. In this respect, we note that the sanctions of 14-22 are equally applicable to a woman who, although incapable in and of herself to commit a rape, aids, abets and assists a man in the perpetration of an assault with intent to commit a rape. State v. Jones, 83 N.C. 605 (1880).
We have carefully reviewed defendant's remaining assignments of error and find them to be without merit. In the trial we find no prejudicial error.
No error.
PARKER and ARNOLD, JJ., concur.